DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tab must be shown  or the feature(s) canceled from the claim(s).  (Note: a step/stop tab 56 is disclosed in the specification and drawings; however, there appears to be no disclosure of “a tab” which appears to be separate from the “stop tab” in the claims). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: at paragraph [0033], it appears that “step tab” should be --stop tab--; and at  paragraphs  [0051],  [0053], [0054],  [0055], and  [0058], it appears that “step tab 56” should be --stop tab  56--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (hence claims 2-15) and claim 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, line 40, the recitation of “a tab” is confusing thus rendering the claims indefinite.  Claim 1 further recites a “stop tab” which is disclosed in the specification (para [0051]) and drawings (numeral 56); however, there appears to be no mention to the tab.  With respect to claim 1, the “tab” and “stop tab” appear to be different and separate limitations.  Perhaps, applicant used a different term for tab in specification; however, it is unclear as to what the “tab” may be.
As to claim 19, line 2, the recitation of “a tab” is confusing thus rendering the claims indefinite.  Claim 1 further recites a “stop tab” which is disclosed in the specification (para [0051]) and drawings (numeral 56); however, there appears to be no mention to the tab.  With respect to claim 1, the “tab” and “stop tab” appear to be different and separate limitations.  Perhaps, applicant used a different term for tab in specification; however, it is unclear as to what the “tab” may be.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Insofar as understood, claim(s) 16-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dennis (US 420,044).
As to claim 16, Dennis discloses a meter pit tile extension assembly comprising:
an inner ring A2 that is attachable to a pit tile;

wherein the inner ring A2 includes a first set of a plurality of outwardly extending ribs a4 and a second set of a plurality of outwardly extending ribs a4 spaced apart (a5) from the first set of the plurality of outwardly extending ribs;
wherein the plurality of outwardly extending ribs of the first set of the plurality of outwardly extending ribs are each located substantially parallel to each other;
wherein the plurality of outwardly extending ribs of the second set of the plurality of outwardly extending ribs are each located substantially parallel to each other; and
an outer ring A’;
wherein the outer ring A’ is telescopingly positioned over, and vertically movable with respect to, the inner ring;
wherein the outer ring includes a first set of a plurality of inwardly extending ribs a6 and a second set of a plurality of inwardly extending ribs a6 spaced apart (a7) from the first set of the plurality of inwardly extending ribs;
wherein the plurality of inwardly extending ribs of the first set of the plurality of inwardly extending ribs are each located substantially parallel to each other;
wherein the plurality of inwardly extending ribs of the second set of the plurality of inwardly extending ribs are each located substantially parallel to each other;
wherein the outer ring is also rotatable with respect to the inner ring; and
wherein rotation of the outer ring with respect to the inner ring causes the first set of the plurality of inwardly extending ribs and the second set of the plurality of inwardly extending ribs to be selectively positionable in a second position such that at least one inwardly extending rib of the first set of the plurality of inwardly extending ribs is selectively positionable adjacent at least one outwardly extending rib of the first set of the plurality of outwardly extending ribs and at least one inwardly extending rib of the second set of the plurality of inwardly extending ribs is selectively positionable adjacent at least one outwardly extending rib of the second set of the plurality of outwardly extending ribs.
As to claim 17, Dennis discloses wherein the inner ring A2 includes a first space located A5 between the first set of the plurality of outwardly extending ribs A4 and the second set of the plurality of outwardly extending ribs A4, and a second space A5 located between the second set of the plurality of outwardly extending ribs and the first set of the plurality of outwardly extending ribs, wherein the second space is spaced apart from the first space.
As to claim18, Dennis discloses wherein the first set of the plurality of inwardly extending ribs A6 of the outer ring A’ are selectively positionable in a first position in the first space A7 between the first set of the plurality of outwardly extending ribs A6 and the second set of the plurality of outwardly extending ribs A6 and the second set of the plurality of inwardly extending ribs is located in the second space A7 between the second set of the plurality of outwardly extending ribs and the first set of the plurality of outwardly extending ribs.
As to claim 20, Dennis discloses a meter pit tile extension assembly comprising:
an inner ring A2 that is attachable to a pit tile;
wherein the inner ring A2 includes a first set of a plurality of outwardly extending ribs A4 ;
wherein the plurality of outwardly extending ribs A4  of the first set of the plurality of outwardly extending ribs are each located substantially parallel to each other;
a first space A5  located adjacent the first set of the plurality of outwardly extending ribs;
an outer ring A’;
wherein the outer ring A’ is telescopingly positioned over, and vertically movable with respect to, the inner ring;
wherein the outer ring A’ includes a first set of a plurality of inwardly extending ribs;
wherein the plurality of inwardly extending ribs of the first set of the plurality of inwardly extending ribs are each located substantially parallel to each other;
wherein the first set of the plurality of inwardly extending ribs of the outer ring are selectively positionable in a first position in the first space between the first set of the plurality of outwardly extending ribs;
wherein the outer ring is also rotatable with respect to the inner ring; and
wherein rotation of the outer ring with respect to the inner ring causes the first set of the plurality of inwardly extending ribs to be selectively positionable in a second position such that at least one inwardly extending rib of the first set of the plurality of inwardly extending ribs is selectively positionable adjacent at least one outwardly extending rib of the first set of the plurality of outwardly extending ribs.
Allowable Subject Matter
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  insofar as understood, the prior art of record fails to show or suggest the tab and stop tab as specifically recited in the claims.  The closet prior art, Dennis (US 420,044) and Heinkel et al (US 2,099,479) discloses adjustable meter type boxes including ribs with spaces; however, neither suggest the provision of the tab and stop tab.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Heinkel et al (US 2,099,479) discloses an adjustable meter type box including ribs with spaces
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678